Name: Council Directive 80/52/EEC of 20 December 1979 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-01-24

 Avis juridique important|31980L0052Council Directive 80/52/EEC of 20 December 1979 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 018 , 24/01/1980 P. 0029 - 0029 Greek special edition: Chapter 03 Volume 27 P. 0197 Finnish special edition: Chapter 3 Volume 11 P. 0196 Swedish special edition: Chapter 3 Volume 11 P. 0196 ****( 1 ) OJ NO C 303 , 4 . 12 . 1979 , P . 6 . ( 2 ) OJ NO C 4 , 7 . 1 . 1980 , P . 76 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2320/66 . ( 4 ) OJ NO L 293 , 20 . 11 . 1979 , P . 16 . ( 5 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . COUNCIL DIRECTIVE OF 20 DECEMBER 1979 AMENDING DIRECTIVE 66/403/EEC ON THE MARKETING OF SEED POTATOES ( 80/52/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS IT RESULTS FROM ARTICLE 15 OF COUNCIL DIRECTIVE 66/403/EEC OF 14 JUNE 1966 ON THE MARKETING OF SEED POTATOES ( 3 ), AS LAST AMENDED BY DIRECTIVE 79/967/EEC ( 4 ), THAT , AFTER 1 JULY 1975 , MEMBER STATES MAY NO LONGER , IN PRINCIPLE , ESTABLISH UNDER THEIR OWN RESPONSIBILITY , THE EQUIVALENCE OF INSPECTIONS AND CHECKS CARRIED OUT IN THIRD COUNTRIES ; WHEREAS , HOWEVER , MEMBER STATES HAVE BEEN AUTHORIZED TO EXTEND THE VALIDITY OF DECISIONS ON EQUIVALENCE ALREADY TAKEN BY THEM , SINCE THE DISCUSSIONS INTENDED TO ENABLE SUCH EQUIVALENCE TO BE ESTABLISHED AT COMMUNITY LEVEL HAVE NOT YET BEEN COMPLETED ; WHEREAS , IN PRACTICE , SUCH EXTENSION HAS BEEN APPLIED IN THE CASE OF CANADA ONLY ; WHEREAS RECOURSE TO SUCH EXTENSION IS SUBJECT TO THE COMMUNITY RULES ON PLANT HEALTH ; WHEREAS , BY VIRTUE OF THE AFOREMENTIONED RULES , SEED POTATOES ORIGINATING IN CANADA MAY AT PRESENT BE INTRODUCED INTO THE COMMUNITY ONLY BY WAY OF DEROGATION , SUBJECT TO STRINGENT CONDITIONS AND FOR A LIMITED PERIOD ; WHEREAS , THEREFORE , IT WOULD BE POINTLESS TO ESTABLISH COMMUNITY EQUIVALENCE WITH REGARD TO CANADA ; WHEREAS , HOWEVER , THE PERIOD OF VALIDITY OF DECISIONS ON EQUIVALENCE ALREADY TAKEN BY MEMBER STATES SHOULD BE EXTENDED , THEREBY ENABLING RECOURSE TO BE HAD TO THE ABOVEMENTIONED LIMITED PERIOD , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 WITHOUT PREJUDICE TO THE PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANT OR PLANT PRODUCTS ( 5 ), THE DATE ' 30 JUNE 1979 ' IN ARTICLE 15 ( 2 ) ( A ) OF DIRECTIVE 66/403/EEC SHALL BE REPLACED BY ' 31 MARCH 1980 ' . ARTICLE 2 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITH EFFECT FROM 1 JULY 1979 . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . TUNNEY